Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/28/2022 has been entered. Claims 9, 11-18, and 20-22 remain pending in the application. New grounds of rejections necessitated by amendments are discussed below.
	
Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, claim 21 recites “in a first case… and in a second case…”. It is unclear if the limitations of the first and second case are part of the steps of the control unit. Is the control unit controlling the cleaning mechanism and the reaction disk to further perform the first case and the second case? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-13, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 20120318302 A1, hereinafter “Nakayama”) in view of Inamura et al. (US 20100098590 A1) and further in view of Miyazaki et al. (JP 2014206380 A, hereinafter “Miyazaki”).
Regarding claim 9, Nakayama teaches an automatic analysis device (Fig. 1; abstract) comprising: 
a rotatable reaction disk (Fig. 1, element 12) on which a plurality of reaction cells (11), in each of which a mixed liquid including a sample and a reagent that are mixed and have been allowed to react (paragraph [0036]), are disposed on a circumference (Fig. 1); 
a light source (spectrophotometer 21 inherently comprises a light source) configured to radiate light onto the mixed liquid of the sample and the reagent (paragraph [0047]), the mixed liquid being dispensed into the plurality of reaction cells disposed on the reaction disk (paragraph [0036]); 
a detector (spectrophotometer 21 inherently comprises a detector) configured to detect the light radiated from the light source (paragraph [0047]); 
a cleaning mechanism (Fig. 1, elements 17 and 23) including a plurality of cleaning nozzles (Fig. 5) configured to clean the plurality of reaction cells (paragraph [0048]); and 
a control unit (Fig. 2, element 51; abstract, “computer controller”), wherein the control unit controls the cleaning mechanism and the reaction disk to perform (paragraph [0051]): 
an operation of lowering one cleaning nozzle of the plurality of cleaning nozzles in the cleaning mechanism toward a first reaction cell of the plurality of reaction cells, and the one cleaning nozzle discharging and accumulating a cleaning liquid or cleaning water into the first reaction cell (paragraph [0021] teaches the reagent pipette is driven such that a second detergent is delivered into the reaction cuvette; paragraph [0041] teaches the reagent pipette is driven up and down),  
an operation of rotating the reaction disk after the accumulation (paragraph [0021] teaches that after the second detergent is delivered to the reaction cuvette, the reaction turntable is driven to move), and 
an operation of, after the rotation, lowering another cleaning nozzle of the plurality of cleaning nozzles in the cleaning mechanism toward the first reaction cell without making the another cleaning nozzle draw in the cleaning liquid or cleaning water (paragraph [0021] teaches that after the rotation, the wash nozzle is made to descend inside the reaction cuvette ; paragraph [0058] teaches the nozzles of the wash unit are made to descend before aspiration, i.e. the nozzles are lowered without drawing in a cleaning liquid), and immersing the another cleaning nozzle in the cleaning liquid or cleaning water that is accumulated in the first reaction cell by the one cleaning nozzle (paragraph [0021] teaches that after the rotation, the wash nozzle is made to descend inside the reaction cuvette that has an accumulation of the second detergent).
While Nakayama teaches wherein each of the plurality of cleaning nozzles includes a discharge nozzle configured to discharge the cleaning liquid or cleaning water into the first reaction cell (paragraph [0020], “plural wash nozzles”; Fig. 1 and paragraph [0041] teaches the reagent pipette includes a nozzle capable of delivering liquid into the reaction cuvette 11), Nakayama fails to teach wherein each of the plurality of cleaning nozzles includes an intake nozzle configured to draw in the cleaning liquid or cleaning water from the first reaction cell and the discharge nozzle disposed in contact with the intake nozzle and configured to discharge the cleaning liquid or cleaning water into the first reaction cell, and a lower end of the intake nozzle extends beyond a lower end of the discharge nozzle. Further, while Nakayama teaches a computer controller to control washing of a reaction cuvette and nozzles (abstract), Nakayama fails to explicitly teach wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required.
Inamura teaches an automatic analyzer (Fig. 1, element 1) comprising a cleaning device (Fig. 2) comprising a plurality of cleaning nozzles (21A-21F) wherein each of the plurality of cleaning nozzles includes an intake nozzle (21b) configured to draw in a cleaning liquid or cleaning water from a first reaction cell (paragraph [0040]) and a discharge nozzle (21a) disposed in contact with the intake nozzle (Fig. 2) and configured to discharge the cleaning liquid or cleaning water into the first reaction cell (paragraph [0040]), and a lower end of the intake nozzle extends beyond a lower end of the discharge nozzle (Fig. 2; paragraph [0040]). Inamura teaches that the intake nozzle can be cleaned by the cleaning liquid discharged from the discharge nozzle (paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of Inamura to provide wherein each of the plurality of cleaning nozzles includes an intake nozzle configured to draw in the cleaning liquid or cleaning water from the first reaction cell and the discharge nozzle disposed in contact with the intake nozzle and configured to discharge the cleaning liquid or cleaning water into the first reaction cell, and a lower end of the intake nozzle extends beyond a lower end of the discharge nozzle. Doing so would have utilized known constructions of cleaning nozzles in the art, as taught by Inamura, which would have a reasonable expectation of successfully improve cleaning of the intake nozzle. 
Modified Nakayama fails to explicitly teach wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the control unit comprises a nonvolatile memory (paragraph [0023], “storage unit 29c”) wherein the memory stores the number of times of preprocessing for each reaction container and returns a count to 0 when the cleaning by the cleaning mechanism is completed (paragraph [0023]).  Miyazaki teaches cleaning is determined based on stored numbers, i.e. flag, and threshold values set via a setting unit (paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama in view of Inamura to incorporate the teachings of Miyazaki to provide wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required. Doing so would allow for improved monitoring of whether or not a cleaning step is completed to determine whether a reaction cell should be cleaned.
Note the limitations of the sample and reagent, the light source, the detector, and the cleaning mechanism are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding claim 11, Nakayama further teaches wherein the control unit controls to perform cleaning of the one cleaning nozzle when an analysis of the sample is completed in a state in which cleaning of the first reaction cell is not completed (paragraph [0048] teaches the wash unit performs routine cleaning, wherein cleaning is inherently performed after an analysis of a sample is completed and the cleaning of the reaction cell is not completed).
Regarding claim 12, modified Nakayama further teaches wherein the control unit controls an operation of the cleaning mechanism such that: 
when the mixed liquid is accommodated in the first reaction cell at a start of the analysis of the sample, the intake nozzle draws in the mixed liquid (paragraph [0021] teaches the wash unit aspirating reaction liquids from inside the reaction cuvettes), 
after the mixed liquid is drawn in, the discharge nozzle discharges and accumulates the cleaning liquid or cleaning water in the first reaction cell (paragraph [0021] teaches that after the reaction liquids are aspirated, the reagent pipette delivers a second detergent into the reaction cuvette), and the intake nozzle is lowered and then draws in the accumulated cleaning liquid or cleaning water, thus cleaning the reaction cell (paragraph [0021] teaches that after the second detergent is in the reaction cuvette, the wash nozzle is made to descend to aspirate the second detergent), and 
causes, after the cleaning of the first reaction cell, the discharge nozzle to discharge and accumulate the cleaning liquid or cleaning water again in the first reaction cell to perform cleaning of the one cleaning nozzle (paragraph [0022] teaches the reagent pipette delivers the second detergent to the reaction cuvette to clean the wash nozzle; paragraphs [0062]-[0063] teach a step of washing a reaction cuvette and a step of cleaning the wash nozzles).
Modified Nakayama fails to explicitly teach the intake nozzle is lowered while drawing in the accumulated cleaning liquid or cleaning water.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the cleaning mechanism (18) has a plurality of nozzles (Fig. 2, elements 19, 20, 23) wherein a nozzle is controlled to suck a liquid while descending (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Nakayama to further incorporate the teachings of Miyazaki to provide the intake nozzle being lowered while drawing in the accumulated cleaning liquid or cleaning water. Doing so would utilize well-known methods of drawing in liquids, as taught by Miyazaki, which would have a reasonable expectation of successfully drawing in liquid from the reaction cell. Furthermore, it would have been obvious to choose a step of lowering while drawing in a liquid from a finite number of identified, predictable solutions for ways to lower and draw in liquids from a reaction cell, i.e. it would have been obvious to try the specific method of lowering while drawing in liquid to optimize the way the liquid is drawn in during cleaning.
Regarding claim 13, modified Nakayama further teaches wherein the control unit controls an operation of the cleaning mechanism to clean the first reaction cell such that the one cleaning nozzle of the cleaning mechanism is lowered toward the first reaction cell in which the cleaning liquid or cleaning water is accumulated (paragraph [0021] teach the wash nozzle is made to descend into a reaction cuvette that has the second detergent), and the cleaning nozzle draws in the cleaning liquid or cleaning water (paragraph [0021] teaches the wash nozzle is made to descend to aspirate the second detergent).
Modified Nakayama fails to explicitly teach the one cleaning nozzle draws in the cleaning liquid or cleaning water while being lowered.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the cleaning mechanism (18) has a plurality of nozzles (Fig. 2, elements 19, 20, 23) wherein a nozzle is controlled to suck a liquid while descending (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Nakayama to further incorporate the teachings of Miyazaki to provide the cleaning nozzle drawing in the cleaning liquid or cleaning water while being lowered. Doing so would utilize well-known methods of drawing in liquids, as taught by Miyazaki, which would have a reasonable expectation of successfully drawing in liquid from the reaction cell. Furthermore, it would have been obvious to choose a step of lowering while drawing in a liquid from a finite number of identified, predictable solutions for ways to lower and draw in liquids from a reaction cell, i.e. it would have been obvious to try the specific method of lowering while drawing in liquid to optimize the way the liquid is drawn in during cleaning.
Regarding claim 16,  while modified Nakayama teaches a computer controller to control washing of a reaction cuvette and nozzles (abstract), modified Nakayama fails to explicitly teach wherein the control unit controls to write information on whether the analysis of the sample is completed while the cleaning of the first reaction cell is completed into the nonvolatile memory.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the control unit comprises a nonvolatile memory (paragraph [0023], “storage unit 29c”) wherein the memory stores the number of times of preprocessing for each reaction container and returns a count to 0 when the cleaning by the cleaning mechanism is completed (paragraph [0023]).  Miyazaki teaches cleaning is determined based on stored numbers and threshold values set via a setting unit (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Nakayama to further incorporate the teachings of Miyazaki to provide wherein the control unit controls to write information on whether the analysis of the sample is completed while the cleaning of the first reaction cell is completed into the nonvolatile memory. Doing so would allow for improved monitoring of whether or not a cleaning step is completed to determine whether a reaction cell should be cleaned.
Regarding claim 18, Nakayama teaches a cleaning method to be performed in an automatic analysis device including: 
a rotatable reaction disk (Fig. 1, element 12) on which a plurality of reaction cells (11), in each of which a mixed liquid including a sample and a reagent are mixed and have been allowed to react (paragraph [0036]), are disposed on a circumference; 
a cleaning mechanism (Fig. 1, elements 17 and 23) including a plurality of cleaning nozzles configured to clean the plurality of reaction cells (Fig. 5; paragraph [0048]); and 
a control unit (Fig. 2, element 51; abstract, “computer controller”), the method comprising: 
the control unit controlling the cleaning mechanism and the reaction disk to perform 
an operation of lowering one cleaning nozzle of the plurality of cleaning nozzles in the cleaning mechanism toward a first reaction cell of the plurality of reaction cells, and the one cleaning nozzle discharging and accumulating a cleaning liquid or cleaning water into the first reaction cell (paragraph [0021] teaches the reagent pipette is driven such that a second detergent is delivered into the reaction cuvette; paragraph [0041] teaches the reagent pipette is driven up and down); 
an operation of rotating the reaction disk after the accumulation (paragraph [0021] teaches that after the second detergent is delivered to the reaction cuvette, the reaction turntable is driven to move); 
an operation of, after the rotation, lowering another cleaning nozzle of the plurality of cleaning nozzles in the cleaning mechanism toward the first reaction cell without making the another cleaning nozzle draw in the cleaning liquid or cleaning water (paragraph [0021] teaches that after the rotation, the wash nozzle is made to descend inside the reaction cuvette ; paragraph [0058] teaches the nozzles of the wash unit are made to descend before aspiration, i.e. the nozzles are lowered without drawing in a cleaning liquid), and immersing the another cleaning nozzle in the cleaning liquid or cleaning water that is accumulated in the first reaction cell by the one cleaning nozzle, so as to clean the another cleaning nozzle (paragraph [0021] teaches that after the rotation, the wash nozzle is made to descend inside the reaction cuvette that has an accumulation of the second detergent).
While Nakayama teaches wherein each of the plurality of cleaning nozzles includes a discharge nozzle configured to discharge the cleaning liquid or cleaning water into the first reaction cell (paragraph [0020], “plural wash nozzles”; Fig. 1 and paragraph [0041] teaches the reagent pipette includes a nozzle capable of delivering liquid into the reaction cuvette 11), Nakayama fails to teach wherein each of the plurality of cleaning nozzles includes an intake nozzle configured to draw in the cleaning liquid or cleaning water from the first reaction cell and the discharge nozzle disposed in contact with the intake nozzle and configured to discharge the cleaning liquid or cleaning water into the first reaction cell, and a lower end of the intake nozzle extends beyond a lower end of the discharge nozzle. Further, while Nakayama teaches a computer controller to control washing of a reaction cuvette and nozzles (abstract), Nakayama fails to explicitly teach wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required.
Inamura teaches an automatic analyzer (Fig. 1, element 1) comprising a cleaning device (Fig. 2) comprising a plurality of cleaning nozzles (21A-21F) wherein each of the plurality of cleaning nozzles includes an intake nozzle (21b) configured to draw in a cleaning liquid or cleaning water from a first reaction cell (paragraph [0040]) and a discharge nozzle (21a) disposed in contact with the intake nozzle (Fig. 2) and configured to discharge the cleaning liquid or cleaning water into the first reaction cell (paragraph [0040]), and a lower end of the intake nozzle extends beyond a lower end of the discharge nozzle (Fig. 2; paragraph [0040]). Inamura teaches that the intake nozzle can be cleaned by the cleaning liquid discharged from the discharge nozzle (paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of Inamura to provide wherein each of the plurality of cleaning nozzles includes an intake nozzle configured to draw in the cleaning liquid or cleaning water from the first reaction cell and the discharge nozzle disposed in contact with the intake nozzle and configured to discharge the cleaning liquid or cleaning water into the first reaction cell, and a lower end of the intake nozzle extends beyond a lower end of the discharge nozzle. Doing so would have utilized known constructions of cleaning nozzles in the art, as taught by Inamura, which would have a reasonable expectation of successfully improve cleaning of the intake nozzle. 
Modified Nakayama fails to explicitly teach wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the control unit comprises a nonvolatile memory (paragraph [0023], “storage unit 29c”) wherein the memory stores the number of times of preprocessing for each reaction container and returns a count to 0 when the cleaning by the cleaning mechanism is completed (paragraph [0023]).  Miyazaki teaches cleaning is determined based on stored numbers, i.e. flag, and threshold values set via a setting unit (paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama in view of Inamura to incorporate the teachings of Miyazaki to provide wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required. Doing so would allow for improved monitoring of whether or not a cleaning step is completed to determine whether a reaction cell should be cleaned.
Regarding claim 20, Nakayama further teaches wherein independently of each operation for performing cleaning of the cleaning nozzle, the control unit cleans each of the plurality of reaction cells by repeating the operation of lowering or elevating the cleaning nozzle, and discharging or drawing in the cleaning liquid or cleaning water by the cleaning nozzle (paragraph [0061] teaches the routine cleaning is done for all of the reaction cuvettes).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Inamura as applied to claim 9 above, and further in  view of Mori et al. (US 20130255725 A1, hereinafter “Mori”).
Regarding claim 14, it appears that Nakayama further teaches wherein the control unit controls to perform the cleaning of the one cleaning nozzle when the reagent is not able to be cleaned with the cleaning water (paragraphs [0020] and [0022] teaches an operation of cleaning the wash nozzle of the reaction cuvette wash unit and that a reagent is capable of being used in the automatic analysis device; paragraph [0051] teaches a switch is used to specify the type of detergent used to clean the wash nozzles).
If it is determined that Nakayama fails to teach the control unit controls to perform the cleaning of the cleaning nozzle when the reagent is a reagent that is not able to be cleaned with cleaning water, Mori teaches a container storing a washing solution for a blood analyzer (abstract). Mori teaches that analyzers that analyzes blood is known and that analyzers that analyze blood comprise contaminants such as cell residues and blood cell protein that can accumulate (paragraph [0005]). Mori teaches that the contaminants may cause reduction in measurement accuracy and therefore the analyzer should be periodically washed with a washing solution (paragraph [0005]), wherein the washing solution comprises a chlorine-based detergent that is alkaline (paragraph [0033]). Mori teaches that contaminants, such as residues of a specimen and a reagent, which accumulate on the walls of a sample preparation portion are removed by a washing operation (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama in view of Inamura to incorporate the teachings of Mori to provide the control unit controlling to perform the cleaning of the cleaning nozzle when the reagent is not able to be cleaned with the cleaning water. Doing so would utilize well-known cleaning techniques, as taught by Mori, which would have a reasonable expectation of successfully cleaning and removing contaminants from the reaction cell, thus improving measurement accuracy.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Inamura and Miyazaki as applied to claims 13 above, and further in view of Mori. 
Regarding claim 15, while modified Nakayama teaches an automated clinical analyzer comprising a reagent (abstract) and that detergents are used to as cleaning solutions (paragraph [0053]), modified Nakayama fails to explicitly teach wherein the reagent that is not able to be cleaned with cleaning water is a reagent containing a component of protein.
Mori teaches a container storing a washing solution for a blood analyzer (abstract). Mori teaches that analyzers that analyzes blood is known and that analyzers that analyze blood comprise contaminants such as cell residues and blood cell protein that can accumulate (paragraph [0005]). Mori teaches that the contaminants may cause reduction in measurement accuracy and therefore the analyzer should be periodically washed with a washing solution (paragraph [0005]), wherein the washing solution comprises a chlorine-based detergent that is alkaline (paragraph [0033]). Mori teaches that contaminants, such as residues of a specimen and a reagent, which accumulate on the walls of a sample preparation portion are removed by a washing operation (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Nakayama to incorporate the teachings of Mori to provide the reagent that is not able to be cleaned with cleaning water is a reagent containing a component of protein. Doing so would utilize known reagents in the art, as taught by Mori, which would have a reasonable expectation of successfully performing analysis of a sample. It would have been obvious for one of ordinary skill in the art to choose a reagent containing a component of protein for clinical analysis of a sample based on the desired analysis required, e.g. blood analysis which is well known in the art of clinical analyzers.
Regarding claim 17, Nakayama further teaches wherein the cleaning liquid is an alkaline cleaning liquid (paragraph [0062]).

Claims 21 and 22 are is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Inamura and Miyazaki applied to claims 9 and 18 respectively above, and further in view of Kakizaki et al. (US 20100284862 A1).
Regarding claim 21, Nakayama further teaches wherein 
the cleaning liquid is an alkaline cleaning liquid (paragraph [0062]).
While Nakayama teaches a wash nozzle is made to descend into a reaction cuvette (paragraph [0021]) and that a nozzle is held to completely aspirate a fluid remaining on the bottom and inner wall of a cuvette and discharges a fluid (paragraph [0012]), and Inumura teaches moving cleaning nozzle pairs downward and stopping at a bottom point of the reaction vessel above the bottom surface, and then discharging a cleaning liquid (paragraph [0070]; Fig. 6), modified Nakayama fails to explicitly teach in a first case in which the alkaline cleaning liquid is to be discharged into the first reaction cell, the intake nozzle is disposed inside of the first reaction cell and in contact with a bottom surface of the first reaction cell during discharging of the alkaline cleaning liquid, and in a second case in which the cleaning water is to be discharged into the first reaction cell, the intake nozzle is disposed inside of the first reaction cell and above the bottom surface of the first reaction cell during discharging of the cleaning water.
Kakizaki teaches an analyzer comprising a nozzle cleaning tank and a suction nozzle (abstract). Kakizaki teaches a first case in which a cleaning liquid is to be discharged into a reaction cell, an intake nozzle (Fig. 7, element 2511b; paragraph [0108]) is disposed inside of the first reaction cell and in contact with a bottom surface of the reaction cell during discharging of the cleaning liquid (Fig. 7, paragraph [0108]), and in a second case in which a cleaning water is to be discharged into a reaction cell, an intake nozzle (2512b) is disposed inside of the reaction cell and above the bottom surface of the first reaction cell during discharging of the cleaning water (Fig. 7, paragraph [0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Nakayama to incorporate the teachings of Kakizaki to provide a first case in which the alkaline cleaning liquid is to be discharged into the first reaction cell, the intake nozzle is disposed inside of the first reaction cell and in contact with a bottom surface of the first reaction cell during discharging of the alkaline cleaning liquid, and in a second case in which the cleaning water is to be discharged into the first reaction cell, the intake nozzle is disposed inside of the first reaction cell and above the bottom surface of the first reaction cell during discharging of the cleaning water. Doing so would utilize known positioning of a nozzle to improve intake and discharge of the cleaning water.
Furthermore, it would have been obvious to have altered modified Nakayama to provide the claimed first case and the second case from a finite number of identified, predictable solutions for ways to position a nozzle when discharging cleaning water as taught by Nakayama (paragraph [0012]), Inamura (paragraph [0070]; Fig. 6), and Kakizaki (Fig. 7; paragraph [0108])., i.e. it would have been obvious to try the specific positioning (the first case and the second case) to optimize the operation of drawing in and discharging the cleaning water.
Regarding claim 22,  Nakayama further teaches wherein 
the cleaning liquid is an alkaline cleaning liquid (paragraph [0062]). 
While Nakayama teaches a wash nozzle is made to descend into a reaction cuvette (paragraph [0021]) and that a nozzle is held to completely aspirate a fluid remaining on the bottom and inner wall of a cuvette and discharges a fluid (paragraph [0012]), and Inumura teaches moving cleaning nozzle pairs downward and stopping at a bottom point of the reaction vessel above the bottom surface, and then discharging a cleaning liquid (paragraph [0070]; Fig. 6), modified Nakayama fails to explicitly teach in a first case in which the alkaline cleaning liquid is to be discharged into the first reaction cell, the intake nozzle is disposed inside of the first reaction cell and in contact with a bottom surface of the first reaction cell during discharging of the alkaline cleaning liquid, and in a second case in which the cleaning water is to be discharged into the first reaction cell, the intake nozzle is disposed inside of the first reaction cell and above the bottom surface of the first reaction cell during discharging of the cleaning water.
Kakizaki teaches an analyzer comprising a nozzle cleaning tank and a suction nozzle (abstract). Kakizaki teaches a first case in which a cleaning liquid is to be discharged into a reaction cell, an intake nozzle (Fig. 7, element 2511b; paragraph [0108]) is disposed inside of the first reaction cell and in contact with a bottom surface of the reaction cell during discharging of the cleaning liquid (Fig. 7, paragraph [0108]), and in a second case in which a cleaning water is to be discharged into a reaction cell, an intake nozzle (2512b) is disposed inside of the reaction cell and above the bottom surface of the first reaction cell during discharging of the cleaning water (Fig. 7, paragraph [0108]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered modified Nakayama to incorporate the teachings of Kakizaki to provide a first case in which the alkaline cleaning liquid is to be discharged into the first reaction cell, the intake nozzle is disposed inside of the first reaction cell and in contact with a bottom surface of the first reaction cell during discharging of the alkaline cleaning liquid, and in a second case in which the cleaning water is to be discharged into the first reaction cell, the intake nozzle is disposed inside of the first reaction cell and above the bottom surface of the first reaction cell during discharging of the cleaning water. Doing so would utilize known positioning of a nozzle to improve intake and discharge of the cleaning water.
Furthermore, it would have been obvious to have altered modified Nakayama to provide the claimed first case and the second case from a finite number of identified, predictable solutions for ways to position a nozzle when discharging cleaning water as taught by Nakayama (paragraph [0012]), Inamura (paragraph [0070]; Fig. 6), and Kakizaki (Fig. 7; paragraph [0108])., i.e. it would have been obvious to try the specific positioning (the first case and the second case) to optimize the operation of drawing in and discharging the cleaning water.

Response to Arguments
Applicant's arguments filed 09/28/2022, with respect to the rejection of amended claim 9 under 35 U.S.C. 103, have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, applicant discussed that “Inamura does not make the alleged disclosure” and references Inamura throughout the discussion. The examiner notes that Miyazaki was utilized in the rejection under 35 U.S.C. 103 for previous claim 19, which has been incorporated into claim 1.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, to arrive at the claimed limitations of “storing a flag in a nonvolatile memory….”, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, while Nakayama teaches a computer (abstract), modified Nakayama fails to explicitly teach wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the control unit comprises a nonvolatile memory (paragraph [0023], “storage unit 29c”) wherein the memory stores the number of times of preprocessing for each reaction container and returns a count to 0 when the cleaning by the cleaning mechanism is completed (paragraph [0023]).  Miyazaki teaches cleaning is determined based on stored numbers, i.e. flag, and threshold values set via a setting unit (paragraph [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama in view of Inamura to incorporate the teachings of Miyazaki to provide wherein the control unit performs an operation of storing a flag in a nonvolatile memory indicating whether cleaning of each of the plurality of cleaning nozzles is required. Doing so would allow for improved monitoring of whether or not a cleaning step is completed to determine whether a reaction cell should be cleaned.
Additionally, as shown in Fig. 1 of Miyazaki, a computer (29, “control unit”) is shown with a display unit 29a and storage unit 29d. One of ordinary skill in the art would recognize that the storage unit of the computer of the automatic analysis device would be a nonvolatile memory, wherein nonvolatile memory is defined as memory that retains data when power is shut off (see Merriam Webster Dictionary). One of ordinary skill in the art would recognize that computers would have some nonvolatile memory, such as a hard drive, and volatile memory, such as RAM. For example, a reference Mizuki (US 20170153263 A1) teaches an automatic analysis device (abstract; Fig. 4) comprising a computer (40, “controlling device”) and a storage unit (44), wherein the storage unit is a non-volatile storage device that stores measurement conditions for the respective measurement items of a sample (paragraph [0087]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798